Title: To George Washington from Jonathan Boucher, 13 June 1768
From: Boucher, Jonathan
To: Washington, George



Sir
Caroline, June 13th 1768.

I think myself much obliged to You for the flattering Preference given Me, in thinking Me a proper person to undertake the Direction of Mastr Custis’s Education. And I will not hesitate to confess to You, that it wou’d mortify Me not a little to be depriv’d of so acceptable an Opportunity of obtaining some Credit to Myself, which I flatter myself there wou’d be no Danger of, from so promising a Youth. Yet am I under a Necessity of informing You of a Circumstance in my affairs, which may probably lead You to look out for another Tutor for your Ward—Preferments in the Church in Virga are so Extremely scanty, that I have for some Time been endeavouring to establish an Interest in Maryland, where, I doubt not but You know the Living’s are much better. I happened to be in Annapolis, chiefly upon this Business at the Time your Letter reach’d this Place: and tho’s I have already met with two Disappointments, yet I have recd fresh Promises that I shall now soon be provided for. If This happen at all, as I have all the Reason in the World to believe that it will, the Parish I expect is That of Annap[oli]s, where also I propose to continue superintending the Education of a few Boys.
Now, Sir, it will be necessary for You to consider, whether, in Case such a Change shd take Place, it wd be agreeable to You that Mastr Custis shou’d accompany Me thither: for, otherwise, I can hardly suppose You will think it worth his While to come down hither, probably, for a few Months only. For my Part, I cannot help imagining that You will think Annaps a more eligible Situation, as it is, I believe, rather more convenient to You, & a post Town from whence You might have Letters, if necessary, every Week to Alexandria. But This is a Matter on which

You alone ought to judge, & in which perhaps it becomes not Me to give my Opinion. All I have to add is that shd You resolve, at all Events, to trust the young Gentleman to my Care, either here or in Maryland, I will exert my best Endeavours to render Him worthy of Yours, & his Family’s Expectations. And as He is now, as You justly observe, losing Time, wou’d it be amiss to send Him down immediately, if it were only upon Tryal, as I presume He has never yet been remov’d from Under the Wing of his Parents: You will then, from his own Reports of Me & my Management of my Pupils, be better able to judge of the Propriety of continuing Him with Me. And tho’ it be usual for Boys to find their own Beds, in this Case, that wou’d be unnecessary: I will furnish Him for the little Time He will have to stay before I know what my Destiny is to be. As to Terms &c., These may be settled hereafter: all I shall now say of Them is, that, from what I have heard of Collo. Washington’s Character, They are such as I am well convinc’d He will not think unreasonable.
I have been under much Concern that it was not sooner in my Power to acknowledge the rect of yr obliging Letter: this is forwarded by a Servt of Mr Addison’s, whom I have requested to send it over to Alexandria by wc. Means I hope You will receive it sooner than by Post. I am, very respectfully, Sir, Yr most Obedient & most Humble Servt

Jonan Boucher

